UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA 20/9BEC-6 AMI}: 07

AUGUSTA DIVISION
CLERK.J-7
UNITED STATES 20. U! :
Case No.: }-. IA-m) - OT
V.
Filed Under Seal
JASON MICHAEL MUSGROVE

 

ORDER
The Court having considered the Government's Motion to Seal, hereby
GRANTS the motion and ORDERS that the criminal complaint and its related
papers, the motion of the Government, and this Order by SEALED until further order

of the Court.

This ,.. of December 2019. k £
t ~ yp
Ho

rable Brian fk. Epps
United States Magistrate Judge
Southern District of Georgia
